YUM! BRANDS EXECUTIVE INCOME DEFERRAL PROGRAM Plan Document for the 409A Program Effective as of January 1, 2005 (with Amendments through June 30, 2009) TABLE OF CONTENTS Page ARTICLE I – INTRODUCTION 1 ARTICLE II – DEFINITIONS 2 2.01 Account: 2 2.02 Act: 2 2.03 Base Compensation: 2 2.04 Beneficiary: 2 2.05 Bonus Compensation: 2 2.06 Code: 3 2.07 Company: 3 2.08 Deferral Subaccount: 3 2.09 Disability: 3 2.10 Distribution Valuation Date: 3 2.11 Election Form: 4 2.12 Eligible Executive: 4 2.13 Employer: 4 2.14 ERISA: 4 2.15 Executive: 4 2.16 Fair Market Value: 4 2.17 409A Program: 5 2.18 Key Employee: 5 2.19 Matching Stock Fund: 6 2.20 NAV: 6 2.21 Participant: 6 2.22 Performance Period: 6 2.23 Phantom Share Equivalent: 6 2.24 Plan: 6 2.25 Plan Administrator: 6 2.26 Plan Year: 7 2.27 Pre-409A Program: 7 2.28 Recordkeeper: 7 2.29 Retirement: 7 2.30 Second Look Election: 7 2.31 Section 409A: 7 2.32 Separation from Service: 8 2.33 Signing Bonus: 8 2.34 Specific Payment Date: 8 2.35 Unforeseeable Emergency: 8 2.36 U.S.: 9 2.37 Valuation Date: 9 2.38 YUM! Brands Organization: 9 -i- TABLE OF CONTENTS Page ARTICLE III – ELIGIBILITY AND PARTICIPATION 9 3.01 Eligibility to Participate: 9 3.02 Termination of Eligibility to Defer: 10 3.03 Termination of Participation: 10 ARTICLE IV – DEFERRAL OF COMPENSATION 11 4.01 Deferral Election: 11 4.02 Time and Manner of Deferral Election: 13 4.03 Period of Deferral: 15 4.04 Form of Deferral Payout: 16 4.05 Second Look Election: 17 4.06 Signing Bonus Deferrals: 19 ARTICLE V – INTERESTS OF PARTICIPANTS 19 5.01 Accounting for Participants’ Interests: 19 5.02 Investment Options: 20 5.03 Method of Allocation: 22 5.04 Vesting of a Participant’s Account: 23 5.05 Risk of Forfeiture: 23 ARTICLE VI – DISTRIBUTIONS 24 6.01 General: 24 6.02 Distributions Based on a Specific Payment Date: 25 6.03 Distributions on Account of a Separation from Service: 26 6.04 Distributions on Account of Death: 27 6.05 Distributions on Account of Unforeseeable Emergency: 28 6.06 Valuation: 29 6.07 Section 162(m) Compliance: 29 6.08 Impact of Section 16 of the Act on Distributions: 30 6.09 Actual Payment Date: 30 ARTICLE VII – PLAN ADMINISTRATION 30 7.01 Plan Administrator: 30 7.02 Action: 30 7.03 Powers of the Plan Administrator: 30 7.04 Compensation, Indemnity and Liability: 31 7.05 Withholding: 32 7.06 Section 16 Compliance: 32 7.07 Conformance with Section 409A: 33 ARTICLE VIII – CLAIMS PROCEDURE 33 8.01 Claims for Benefits: 33 8.02 Appeals of Denied Claims: 34 8.03 Special Claims Procedures for Disability Determinations: 34 -ii- TABLE OF CONTENTS Page ARTICLE IX – AMENDMENT AND TERMINATION 34 9.01 Amendment of Plan: 34 9.02 Termination of Plan: 34 ARTICLE X – MISCELLANEOUS 35 10.01 Limitation on Participant’s Rights: 35 10.02 Unfunded Obligation of Individual Employer: 35 10.03 Other Plans: 35 10.04 Receipt or Release: 36 10.05 Governing Law: 36 10.06 Adoption of Plan by Related Employers: 36 10.07 Gender, Tense and Examples: 36 10.08 Successors and Assigns; Nonalienation of Benefits: 36 10.09 Facility of Payment: 37 ARTICLE XI – AUTHENTICATION 38 APPENDIX Appendix APPENDIX ARTICLE A – RDC TRANSFERS A-1 APPENDIX ARTICLE B – CERTAIN TRANSITION PROVISIONS B-1 -iii- ARTICLE I – INTRODUCTION YUM! Brands, Inc. (the “Company”) established the YUM! Brands Executive Income Deferral Program (the “Plan”) in 1997 to permit Eligible Executives to defer compensation and other awards made under its executive compensation programs.Deferrals under the Plan that were earned and vested on or before December 31, 2004 are governed by a separate set of documents that set forth the pre-Section 409A terms of the Plan (the “Pre-409A Program”).The terms of the Plan that are applicable to deferrals that are subject to Section 409A, i.e., generally, deferred amounts that are earned or vested after December 31, 2004 (the “409A Program”) are governed by this document.This document sets forth the 409A Program and is effective as of January 1, 2005 (the “Effective Date”).Except as otherwise provided herein, this document reflects the provisions in effect from and after January 1, 2005, and the rights and benefits of individuals who are Participants in the Plan from and after that date (and of those claiming through or on behalf of such individuals) shall be governed by the provisions of this document in the case of actions and events occurring on or after the Effective Date with respect to deferrals that are subject to the 409A Program.For purposes of the preceding sentence, the term “actions and events” shall include all distribution trigger events and dates.The rights and benefits with respect to persons who only participated in the Plan prior to January 1, 2005 shall be governed by the applicable provisions of the Pre-409A Program documents that were in effect at such time, and shall not be governed by the 409A Program documents. Together, the documents for the 409A Program and the documents for the Pre-409A Program describe the terms of a single plan.However, amounts subject to the terms of the 409A Program and amounts subject to the terms of the Pre-409A Program shall be tracked separately at all times.The preservation of the terms of the Pre-409A Program, without material modification, and the separation between the 409A Program amounts and the Pre-409A Program amounts are intended to permit the Pre-409A Program to remain exempt from Section 409A, and the administration of the Plan shall be consistent with this intent. For federal income tax purposes, the Plan is intended to be a nonqualified deferred compensation plan that is unfunded and unsecured.For purposes of ERISA, the Plan is intended to be a plan described in Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA providing benefits to a select group of management or highly compensated employees. 1 ARTICLE II – DEFINITIONS When used in this Plan, the following underlined terms shall have the meanings set forth below unless a different meaning is plainly required by the context: 2.01Account: The account maintained for a Participant on the books of his or her Employer to determine, from time to time, the Participant’s interest under this Plan.The balance in such Account shall be determined by the Recordkeeper pursuant to any guidelines established by the Plan Administrator.Each Participant’s Account shall consist of at least one Deferral Subaccount for each separate deferral under Section4.01.In accordance with Section 5.05, some or all of a separate deferral may be held in a Risk of Forfeiture Subaccount.The Recordkeeper may also establish such additional Deferral Subaccounts as it deems necessary for the proper administration of the Plan.Except as provided in Section 5.05, the Recordkeeper may also combine Deferral Subaccounts to the extent it deems separate accounts are not needed for sound recordkeeping.
